Stewart, J.
The petition in this case is voluminous and involved in its allegations; much that is recited seems to us valueless in the pleading. The real cause of action is the enforcement of a lien for the improvement of North High street, and by the amendment to the petition it appears that in a proper proceeding, in a proper tribunal and between the proper parties, the claim set forth in the petition was adjudged to be a lien upon the premises described in the petition in favor of this plaintiff and that it is unpaid.
Hence no question in regard to the “Penn Act”or the statute of limitation can arise in view of these allegations.
The demurrer will be overruled.